Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chun, J.), rendered September 27, 2007, convicting him of assault in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the testimony of a police detective improperly bolstered the prior identification of the defendant by certain eyewitnesses, in violation of the principles enunciated in People v Trowbridge (305 NY 471 [1953]), is unpreserved for appellate review (see People v West, 56 NY2d 662, 663 [1982]; see also People v Melendez, 51 AD3d 1040, 1041 [2008]). In any event, the contention is without merit. The detective’s testimony did not have a bolstering effect because he did not refer to the witnesses’s identification of the defendant (see People v Moore, 159 AD2d 521, 522 [1990]; People v Middleton, 128 AD2d 554 [1987]).
*1095The defendant was not deprived of the effective assistance of counsel (see People v Taylor, 1 NY3d 174, 176-178 [2003]; People v Benevento, 91 NY2d 708, 712 [1998]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Fisher, J.P., Santucci, Miller and Lott, JJ., concur.